Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 8, 9, 16:
The prior art does not disclose a method for use in earth-fault protection in a three-phase electric work, comprising: determining an estimate of an earth-fault current in a point of the detected phase-to-earth fault passing through the measuring point on the basis of the faulted phase and the determined phase currents of the three phases of the three-phase electric network, wherein the estimate is based on a negative-sequence current component, or on the basis of the faulted phase and the determined changes in the phase currents of the three phases of the three-phase electric network; determining a zero-sequence voltage of the three-phase electric network during the detected phase-to-earth fault or a change in the zero-sequence voltage of the three-phase electric network due to the detected phase-to-earth fault; and determining a direction of the phase-to-earth fault from the measuring point on the basis of the determined estimate of the earth-fault current and the determined zero-sequence voltage or on the basis of the determined estimate of the earth-fault current and the determined change in the zero-sequence voltage.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836